Citation Nr: 1714951	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1977 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In Board decisions dated May 2015 and June 2016, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

While appellate action was pending, the Board received post-service treatment records submitted by the Veteran.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.

In this case, the Board finds that the Veteran's newly submitted treatment records are largely redundant of evidence already of record and are therefore not "pertinent".  As will be explained below, the evidence of record does not show that the Veteran has a continuing cardiac disability to include angina that was incurred during his active military service.  On that key point, the newly submitted medical evidence sheds no new light.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.



FINDING OF FACT

The Veteran does not have a cardiac disability, which had its onset during active service or is otherwise causally related to active service or any incident therein.


CONCLUSION OF LAW

A cardiac disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015):

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letters dated in June 2007 and July 2007, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as all VA and private treatment records which the Veteran specifically identified and authorized VA to obtain.  The June 2016 Board Remand, in part, instructed the Agency of Original Jurisdiction (AOJ) to send the Veteran a letter requesting him to provide the location and execute a release to obtain outstanding treatment records from Riverside Regional Medical Center.  In response, the Veteran submitted multiple VA Forms 21-4142 [Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)], including an August 2016 VA Form 21-4142 for Riverside Medical Group.  He did not provide a VA Form 21-4142 for Riverside Regional Medical Center.  A review of the record demonstrates that the treatment records identified in the post-Remand VA Forms 21-4142 have now been associated with the Veteran's VA claims file.  See Stegall, supra.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.

The June 2016 Board Remand also instructed that the Veteran be afforded a VA medical opinion as to the etiology of the cardiac disability claim.  As such, the Veteran was afforded a VA examination with separate medical opinion in September 2016.  The report and medical opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the September 2016 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he developed a cardiac disability, to include chronic angina, during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for a cardiac disability.

As indicated above, the Veteran served on active duty from February 1977 to February 2007.  Service treatment records (STRs) dated in July 1977 noted the Veteran's complaint of chest pain.  A January 1981 chest x-ray, conducted as a result of the Veteran's on-going complaints of chest pain, was normal.  In December 1983, the Veteran complained of an irregular heartbeat associated with feeling of tightness in the chest.  A cardiopulmonary exercise test conducted in August 1996 yielded normal results.  In June 1999, the Veteran reported atypical right-sided chest pain; a diagnosis of questionable unstable angina was indicated.  The Veteran's complaints of chest pain and pressure with moderate shortness of breath, dizziness, irregular heartbeats, and extreme weakness were documented in an STR dated July 2000; he was told to seek emergency treatment.  Emergency room treatment records from July 2000 noted the Veteran's chest discomfort, which radiated to his left arm and leg; a diagnosis of noncardiac chest pain was noted.  In September 2001, the Veteran reported an "awareness of his heart beating."  Another chest x-ray was performed in December 2003 due to the Veteran's complaints of chest pain.  It was noted that the heart "is at the upper limits of normal side.  There is a prominent epicardial fat pad at the apex."  The impression was "[n]o plain film findings of acute cardiopulmonary disease."  A November 2004 record noted that the Veteran experienced in chest pain in January 2004.  A September 2006 Report of Medical Assessment documented the Veteran's report of an irregular heartbeat.

Post-service treatment records dated in April 2007 noted that the Veteran had a borderline abnormal electrocardiogram (ECG) "possibly due to myocardial ischemia."  A 'review of systems' dated in April 2007 noted the Veteran's report of chest pain in December 2003 with a hospital admission due to chest pain/muscle spasms.  The Veteran reported angina/chest pain.  A chest x-ray performed in April 2007 documented cardiac enlargement.

The Veteran was afforded a VA examination in June 2007 at which time he reported that he suffered from angina, which has been associated with shortness of breath and fatigue since 1983.  The examiner noted that the Veteran had numerous coronary artery disease (CAD) risk factors including hypertension, strong family history of heart disease, and hyperlipidemia.  The examiner noted that a coronary angiography was performed in 2004, which was negative.  There was no history of myocardial infarction or heart surgery.  The examiner reported, "there is no diagnosis as there is no pathology on today's exam."

Treatment records dated in January 2008 showed that the Veteran was admitted to Riverside Medical Center on New Year's Day of 2008 for chest pain to rule-out acute myocardial infarction.  Echocardiogram and stress tests did not document any abnormalities.  Cardiac laboratory testing also yielded normal results.  A diagnosis of chest pain/chest wall pain was indicated.  Treatment records dated in September 2009 noted the Veteran's complaint of chest pain.  Treatment records dated in October 2009 noted a normal stress myocardial perfusion study with no evidence of myocardial ischemia or scarring.  There was normal left ventricular function at rest with an ejection fraction of 72 percent; normal left ventricular size and normal wall motion.  An exercise electrocardiogram study was also normal.  Exercise stress testing performed in December 2010 did not document any cardiac abnormalities.  A computerized tomography angiography (CTA) scan, performed in December 2010, revealed normal heart size with no evidence of any abnormalities.  It was indicated that there were no findings to suggest arterial abnormality within the chest or abnormality arterial vasculature.

The Veteran was afforded a VA examination with medical opinion in November 2015.  The examiner detailed the Veteran's medical history and concluded, "[i]n summary, this [V]eteran shows no evidence of angina through at least 2009 but has multiple other risk factors for chest pain including at least two of his SC conditions, GERD and ankylosing spondylitis.  The incidences of chest pain while on active duty were all non-cardiac in origin as subsequent testing with exercise stress test, cardiac catheterization and nuclear testing was negative.  It appears likely that the cardiac enlargement noted on chest x-ray in 2007 was erroneous as this was not found on subsequent testing.  However, if present, was likely related to his obesity, untreated sleep apnea that also triggered his reported atrial fibrillation."

Pursuant to the June 2016 Board Remand, the Veteran was afforded another VA examination with separate medical opinion in September 2016.  The examiner interviewed the Veteran and reviewed his treatment records.  He explained, 

There is insufficient evidence to warrant or confirm a diagnosis of heart condition or its residuals. Veteran reports he is under the care of primary physician and pulmonary specialist with yearly or more often exams silent to "heart conditions" or residuals thereof. Veteran reports two episodes of shortness of breath associated with pain in the chest and shoulders.  One reportedly occurred in about 1998.  The most recent episode he reports occurred in about 2012.  He reports he was driving to the grocery store when he began to feel short of breath associated with pain in his shoulders, jaw and neck.  He reports being admitted to Riverside Hospital for tests that included "the test where the heart doctor runs the tube in the groin" consistent with cardiac catheterization, that is, the gold standard test for heart conditions.  He reports the heart catheterization was normal, he was discharged home with instructions to continue routine follow up with his PCP, and no heart condition was diagnosed.  All cardiac conditions were ruled out by the heart catheterization including claimed myocardial ischemia as suggested by a single EKG, cardiac enlargement as suggested by x-ray, suggestion of tortuise aorta on x-ray).  Veteran reports no similar episodes since the catheterization.  He also reports there has been no cardiac concerns raised by his current treating providers since the catheterization. He reports he walks 2 to 3 miles briskly (5-7 METS) without difficulty.  No heart diagnosis, no limitation. Reported 2 episodes of irregular pounding heart associated with shortness of breath resolved and has not recurred.  Laboratory tests 2016 in vista web show normal renal function.  No renal diagnosis, no limitation, not due to service.  The heart catheterization ruled out any previously suspected heart condition.

The September 2016 VA examiner therefore concluded that the Veteran does not have a current cardiac disability.  The examiner noted that, in rendering this conclusion, she had thoroughly considered the Veteran's competent lay statements, which she considered "as fact."  The examiner further opined, "EKG Nonspecific st-t wave abnormality, likely clinically insignificant, no evidence of heart disease or enlargement."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the Veteran does not have a current cardiac disability related to his military service.  Specifically, the Board finds the November 2015 and September 2016 VA opinions particularly probative as to the question of diagnosis and etiology, as the opinions were based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the November 2015 and September 2016 VA examiners concluded that the Veteran does not have a chronic cardiac disability that was incurred during his active military service.  The rationale was thorough and based on the overall record.

The record contains no medical opinion which refutes the conclusions set forth in the November 2015 and September 2016 VA medical opinions concerning diagnosis and nexus.  As was explained in the VCAA section above, the Veteran was afforded the opportunity to present evidence in support of his cardiac disability claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinions stand unchallenged as medical evidence on the crucial question of nexus.

The Board has carefully considered the contentions of the Veteran that he suffers from a current cardiac disability, which was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the diagnosis and etiology of the claimed cardiac disability are contradicted by the conclusion of the November 2015 and September 2016 VA examiners who specifically considered the Veteran's lay statements and in-service symptoms in rendering their negative opinions.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the November 2015 and September 2016 VA opinions to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Critically, the Veteran has not been diagnosed with a chronic cardiac disability.  C.f., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the November 2015 and September 2016 VA examiners considered the Veteran's reported history and assertions of continuing cardiac symptomatology in rendering the negative opinions.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).









ORDER

Entitlement to service connection for a cardiac disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


